Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action in response to the above identified patent application filed on 09/15/2020.  Claims 7-11 are currently pending and being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
In claims 7-11 of the instant application, the claim limitations "a fuel supply unit", “an inner peripheral side oxygen supply unit”, “an outer peripheral side oxygen supply unit”, “an adjustment unit”, “a CO concentration measurement device”,  have been treated as a broad limitations including any structure capable of performing the recited function(s) and thus NOT INVOKING 35 U.S.C. l12(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Title
A COMBUSTOR HAVING INNER AND OUTER TUBULAR OXYGEN NOZZLES ABOUT A TUBULAR FUEL SUPPLY UNIT
If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment”.
Note: The title does not determine or define the meets and bounds of patentability, the title is mainly a description of the invention which serves the examiners at the USPTO during the searching process.
Allowable Subject Matter
Claims 7-11 are allowed.
With respect to Independent Claim 7, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the inner peripheral side oxygen supply unit has a tubular inner peripheral side nozzle that extends in an axial direction, and a plurality of inner peripheral oxygen injection holes disposed at a tip of the inner peripheral side nozzle, and the plurality of inner peripheral oxygen injection holes are disposed as close to the radially outer side as possible, and 3Application No.: Not Yet AssignedDocket No.: P200898US00 wherein the outer peripheral side oxygen supply unit has a tubular outer peripheral side nozzle that extends in the axial direction, and a plurality of outer peripheral oxygen injection holes disposed at a tip of the outer peripheral side nozzle, and the plurality of outer peripheral oxygen injection holes are disposed as close to the radially inner side as possible”. 
With respect to Independent Claim 9, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the inner peripheral side oxygen supply unit has a tubular inner peripheral side nozzle that extends in an axial direction, and a plurality of inner peripheral oxygen injection holes disposed at a tip of the ”. 
With respect to Independent Claim 11, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a CO concentration measurement device that is configured to measure a CO concentration of a combustion gas flowing in the combustion cylinder, wherein the adjustment unit increases a supply amount of the oxygen by the inner peripheral side oxygen supply unit and decreases a supply amount of the oxygen by the outer peripheral side oxygen supply unit in a case where a CO concentration at a central portion in the combustion cylinder is higher than a CO concentration on the radially outer side in the combustion cylinder, and decreases the supply amount of the oxygen by the inner peripheral side oxygen supply unit and increases the supply amount of the oxygen by the outer peripheral side oxygen supply unit in a case where the CO concentration at the central portion in the combustion cylinder is lower than the CO concentration on the radially outer side in the combustion cylinder”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741